Citation Nr: 0731416	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-42 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for a psychiatric 
disability.  

3.  Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
headaches, a sleep disorder, and a psychiatric disability.  
The veteran subsequently initiated and perfected appeals of 
these determinations.  In the course of this appeal, the 
veteran has filed a motion for advancement of his appeal on 
the Board's docket, and such motion has been granted by the 
Board.  

This claim was initially presented to the Board in May 2006, 
at which time it was remanded for additional development.  It 
has now been returned to the Board.  


FINDINGS OF FACT

1.  Competent evidence has not been presented establishing 
onset of headaches as a chronic disability during active 
military service.  

2.  Competent evidence has not been presented establishing a 
nexus between any current psychiatric disability and a 
disease or injury incurred during active military service.  

3.  Competent evidence has not been presented establishing 
onset of a sleep disorder during active military service.  


CONCLUSIONS OF LAW

1.  A chronic headache disability was not incurred during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

2.  A psychiatric disability was not incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  

3.  A sleep disorder was not incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claims, a 
letter dated in March 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The March 2004 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  The Board notes that within 
its May 2006 remand order, the RO was instructed to contact 
the veteran and request authorization to obtain his private 
medical treatment records.  Specifically, the RO was to 
request private records from a "Mrs. R." and "Dr. S.", 
both of whom have treated the veteran, according to his 
contentions.  The RO sent a May 2006 letter requesting he 
authorize VA to obtain these records, as VA lacks authority 
to obtain private medical records without the veteran's 
consent.  However, to date the veteran has not responded.  
"[T]he duty to assist is not always a one-way street.  If a 
[claimant] wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the absence of 
the veteran's cooperation with VA efforts to obtain relevant 
private medical treatment records, VA has no further 
obligations regarding this evidence.  

The RO has also attempted to obtain the veteran's Social 
Security Administration records.  See Baker v. West, 11 Vet. 
App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  However, according to an October 
2004 response from the Social Security Administration, no 
medical records were available in the veteran's Social 
Security file.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  The claimant 
was also afforded a VA examination in November 2006.  
38 C.F.R. § 3.159(c)(4) (2006).  The records satisfy 
38 C.F.R. § 3.326.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Finally, since the Board has concluded that the preponderance 
of the evidence is against the claims of service connection, 
any questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  

I. Service connection - Headaches

The veteran seeks service connection for headaches.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran's service medical records indicate he was without 
a history of head injury or frequent or severe headaches at 
the time he was examined for military service entrance in 
November 1966.  During service, he did not seek treatment for 
or was diagnosed with headaches.  No neurological disability, 
to include headaches, was noted on his April 1967 service 
separation examination.  

Post-service, the veteran does not appear to have sought 
private or VA medical treatment for chronic headaches.  He 
has, however, stated in his written assertions to the Board 
that he began experiencing chronic headaches during military 
service, and these continued to the present time.  

A November 2006 VA neurological examination was afforded the 
veteran.  He gave a history of daily headaches since 1968.  
He also reported a history of head injury during active 
military service.  His headaches were both in the back and 
front of his head.  He treated them with aspirin.  The 
examiner stated the veteran's headaches were not typical of 
migraines.  On physical examination the veteran's head 
exhibited no obvious defects, and was without tender points 
or scarring.  Motor/sensory functioning, deep tendon 
reflexes, cerebellar functioning, plantar reflexes, and 
Romberg's test were all within normal limits.  Sensation was 
intact, and his gait was normal.  Tension headaches, by 
history, were diagnosed.  Based upon his examination of the 
veteran and review of the claims folder, the VA physician 
determined the veteran's headaches likely did not pre-exist 
military service, and were "unlikely related to injury, 
disease, or incident in service."  

The veteran has also submitted the March 2007 written 
statement of E.M., M.D.  Dr. M. stated the veteran had 
"longstanding headaches", but did not otherwise express his 
opinion regarding the etiology or date of onset of this 
diagnosis.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for headaches.  The service medical 
records are silent for any diagnosis of or treatment for 
headaches, and the veteran did not seek treatment for 
headaches for many years after military service.  The service 
medical records also do not contain any indication of head 
injury during service, as claimed by a veteran.  While 
tension headaches were diagnosed on VA examination in 
November 2006, the examiner found it "unlikely" any current 
headache disability began during military service or was 
related to a disease or injury incurred therein.  
Additionally, while a private doctor diagnosed "longstanding 
headaches" in March 2007, the doctor did not link such 
headaches to any incident of service nearly 40 years ago.  
Notably, in the March 2007 document, and a July 2007 
document, the private doctor indicates that it was the 
veteran's opinion that his headaches were related to the 
veteran's military service.  He did not indicate that he 
concurred in this assessment.  Thus, in the absence of 
evidence of a nexus to service, service connection for 
headaches must be denied.  

The veteran has himself alleged that his current headaches 
began during military service following an injury to his 
head.  However, as a layperson, he is not capable of making 
medical conclusions; thus, his statements regarding causation 
are not competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for headaches, as such a 
disability was not incurred during active military service.  
As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

II. Service connection - Psychiatric disability

The veteran seeks service connection for a psychiatric 
disability, to include depression and/or post-traumatic 
stress disorder (PTSD).  Service connection may be awarded 
for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

The Board also notes that service connection may also be 
awarded for certain disabilities, such as psychoses, which 
manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2007).  
38 C.F.R. § 3.384 was recently introduced to further define 
"psychosis" as used at 38 C.F.R. § 3.309.  Under 38 C.F.R. 
§ 3.384, psychosis does not include major depression or PTSD, 
as claimed by the veteran.  71 Fed. Reg. 42758 (July 28, 
2006) [effective August 28, 2006 and currently codified at 
38 C.F.R. § 3.384 (2007)].  The Board also notes that 
38 U.S.C.A. § 1112 applies only to those veterans who have 90 
days or more of military service during a period of war.  In 
the present case, while the veteran served during a 
recognized period of war, he did not have 90 days or more of 
military service.  As such, the presumptive service 
connection provisions of 38 U.S.C.A. § 1112 do not apply in 
the present case.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. §  3.304(f) (2007).

At the time he was examined for military service, the veteran 
denied any history of depression, excessive worry, 
nightmares, trouble sleeping, or nervous trouble of any sort.  
On his November 1966 service entrance examination he was 
without psychiatric abnormality, and he was accepted for 
military service.  However, during service, he began 
experiencing bedwetting, and a history of bedwetting was 
reported.  A genitourinary evaluation found no current 
disabilities of his genitourinary system.  On psychiatric 
examination in April 1967, he was noted to have a history of 
legal trouble, as well as several expulsions from school.  
His affect was described as sad and depressed.  A suicide 
attempt that same month was noted.  The veteran was found to 
be immature and temperamentally unsuited for military 
service.  He was discharged that same month.  On his April 
1967 service separation examination, the veteran was noted to 
be psychiatrically abnormal.  His "established pattern of 
reacting to emotional stress by wetting the bed would prevent 
him from being a suitable member" of the military service.  

A VA psychiatric examination was afforded the veteran in 
November 2006.  He stated he has been depressed "for a long 
time".  Insomnia was also reported.  He reported 
longstanding histories of hopelessness and helplessness.  The 
examiner noted the prior April 1967 suicide attempt during 
military service.  On objective evaluation, when asked about 
the date, the veteran stated the year was 1970, and when 
asked about the place, he stated that "it looks like a 
jail."  He denied suicidal or homicidal ideations, and 
auditory or visual hallucinations.  His affect was irritable 
and angry.  He thought the current U.S. president was Hitler.  
The examiner found the veteran was not cooperative during his 
interview and had no insight into his condition.  The initial 
impression was rule out cognitive disorder.  The examiner 
found insufficient evidence to support a diagnosis of PTSD.  
The Axis I diagnosis was rule out cognitive disorder.  Upon 
reviewing the results of neuropsychological testing, the 
final diagnosis was of malingering.  

In support of his claim, the veteran has also submitted 
several statements from private examiners.  In a July 2005 
written statement, N.S., M.D., stated the veteran had a 
history of head injury and PTSD.  Dr. S. provided no further 
elaboration on these diagnoses.  A June 2006 written 
statement was also provided by A.C., Ph.D.  Dr. C. stated the 
veteran was being treated by his medical team for major 
depression and "stress".  Dr. C. did not indicate any 
further information, including date of onset or etiology, for 
this diagnosis.  The Board notes again that VA has attempted 
to obtain additional medical treatment records from these and 
other private examiners, but is unable to do so in the 
absence of the veteran's cooperation.  Thus, no such records 
have been obtained.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a psychiatric disability, to include 
PTSD and/or depression.  The service medical records are 
silent for any diagnosis of a psychiatric disability.  While 
the veteran was seen for a depressed mood and a suicide 
attempt in April 1967, a psychiatric disability was not 
diagnosed at that time; the veteran was merely found to be 
immature.  The service medical records also do not contain 
any indication of head injury during service, as claimed by a 
veteran.  While depression and PTSD have been diagnosed by 
private medical examiners since the veteran's claim was filed 
in 2004, no examiner has stated a psychiatric disability 
began during military service or was related to a disease or 
injury incurred therein.  On VA examination in November 2006, 
the veteran was found to be malingering.  In the absence of 
any evidence of onset of a psychiatric disability during or 
as a result of military service, service connection for a 
psychiatric disability must be denied.  

The veteran has himself alleged that he has a current 
psychiatric disability which began during military service, 
purportedly following an injury to his head.  However, as a 
layperson, he is not capable of making medical conclusions; 
thus, his statements regarding causation are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a psychiatric disability, 
to include PTSD and/or depression, as such a disability was 
not incurred during active military service.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III. Service connection - Sleep disorder

The veteran seeks service connection for a sleep disorder.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran's service medical records are negative for any 
diagnosis of a sleep disorder.  At the time he was examined 
and accepted for military service, he denied any history of 
frequent trouble sleeping.  During service, he did not report 
any inability to fall asleep, and a sleep disorder was not 
diagnosed at that time.  

Post-service, the veteran did not seek VA or private medical 
treatment for a sleep disorder for many years.  Concurrent 
November 2006 VA psychiatric and neurological examinations 
were afforded the veteran.  He gave a history of sleep 
problems since 1968.  He also reported a history of head 
injury during active military service.  He stated he goes to 
bed at approximately 10 p.m. but was usually unable to fall 
asleep until between 3-4 a.m.  He stated he used sleep 
medication occasionally, but could not remember the name of 
this drug.  He denied any sleep studies.  Physical 
examination of the veteran of the veteran revealed no 
abnormality of the head or neurological system.  Insomnia was 
diagnosed.  

In a March 2007 written statement, E.M., M.D., indicated the 
veteran had a "longstanding" history of "sleeplessness" 
which prevented him from working.  No further information, 
including date of onset, was provided except he noted that 
the veteran thought he was disabled due to military service.  
Again, he did not indicate that this was his medical opinion, 
and he expressed no opinion regarding the onset of the 
claimed sleep disorder.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a sleep disorder.  The service medical 
records are silent for any diagnosis of or treatment for a 
sleep disorder, and the veteran did not seek treatment for a 
sleep disorder for many years after military service.  The 
service medical records also do not contain any indication of 
head injury during service, as claimed by a veteran.  While 
insomnia was diagnosed on VA examination in November 2006, 
the examiner did not state this disability began during 
military service or was related to a disease or injury 
incurred therein.  In the absence of any such evidence, 
service connection for a sleep disorder must be denied.  

The veteran has himself alleged that his current sleep 
disorder began during military service, possibly following an 
injury to his head.  However, as a layperson, he is not 
capable of making medical conclusions; thus, his statements 
regarding causation are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a sleep disorder, as such 
a disability was not incurred during active military service.  
As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for headaches is denied.  

Entitlement to service connection for a psychiatric 
disability is denied.  

Entitlement to service connection for a sleep disorder is 
denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


